Exhibit 10.2
 


FIRST AMENDMENT TO CREDIT AGREEMENT
 
 
This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is dated effective as
of the 15th day of February, 2013, by and between HANGOVER JOE’S HOLDING CORP.,
a Colorado corporation (the “Issuing Borrower”) and HANGOVER JOE’S, INC., a
Colorado corporation (each of the foregoing, including the Issuing Borrower,
hereinafter sometimes individually referred to as a “Borrower” and all such
entities sometimes hereinafter collectively referred to as “Borrowers”), and TCA
GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the
“Lender”).
 
RECITALS
 
WHEREAS, the Borrower and the Lender executed that certain Credit Agreement
dated as of as of December 31, 2012, but made effective as of January 10, 2013
(the “Credit Agreement”); and
 
WHEREAS, pursuant to the Credit Agreement, the Borrowers executed and delivered
to Lender that certain Revolving Note dated as of as of December 31, 2012, but
made effective as of January 10, 2013, evidencing a Revolving Loan under the
Credit Agreement in the amount of Four Hundred Twenty- Five Thousand Dollars
($425,000) (the “Revolving Note”); and
 
WHEREAS, in connection with the Credit Agreement and the Revolving Note, the
Borrowers executed and delivered to the Lender various ancillary documents
referred to in the Credit Agreement as the Loan Documents; and
 
WHEREAS, the Borrowers’ obligations under the Credit Agreement and the Revolving
Note are secured by the following, all of which are included within the Loan
Documents: (i) a Security Agreement dated as of as of December 31, 2012, but
made effective as of January 10, 2013, from the Borrowers in favor of the Lender
(the “Security Agreement”), pursuant to which the Lender has a continuing,
perfected, first-priority security interest encumbering all of the “Collateral”
(as defined in the Credit Agreement and the Security Agreement) of the
Borrowers; and (ii) UCC-1 Financing Statement for the Borrowers, as debtors, and
Lender, as secured party, filed with the Colorado Secretary of State (the
“UCC-1”); and
 
WHEREAS, the Borrowers and the Lender desire to amend the Credit Agreement as
more specifically set forth herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


1.          Recitals. The recitations set forth in the preamble of this
Amendment are true and correct and incorporated herein by this reference.


2.          Capitalized Terms.  All capitalized terms used in this Amendment
shall have the same meaning ascribed to them in the Credit Agreement, except as
otherwise specifically set forth herein.  In addition, the other definitional
and interpretation provisions of Sections 1.2, 1.3 and 1.4 of the Credit
Agreement shall be deemed to apply to all terms and provisions of this
Amendment, unless the express context otherwise requires.


The registrant agrees to furnish supplementally a copy of any omitted schedule
to the Commission upon request.
 
 

--------------------------------------------------------------------------------

 
3.          Conflicts.   In the event of any conflict or ambiguity by and
between the terms and provisions of this Amendment and the terms and provisions
of the Credit Agreement, the terms and provisions of this Amendment shall
control, but only to the extent of any such conflict or ambiguity.
 
4.          Renewal of Credit Agreement.  Section 2.3 of the Credit Agreement is
hereby deleted in its entirety and the following is inserted in lieu thereof:
 
“Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees.  On the
Revolving Loan Maturity Date, so long as no Event of Default exists, and so long
as no event has occurred that, with the passage of time, the giving of notice,
or both, would constitute an Event of Default, Borrower shall have the right to
request a renewal of the Revolving Loan Commitment and extension of the
Revolving Loan Maturity Date for one (1) additional six (6) month period.  To
make such request, Borrower shall give written notice to Lender of Borrower’s
request to renew the Revolving Loan Commitment and extend the Revolving Loan
Maturity Date for an additional six (6) month period on or before the Revolving
Loan Maturity Date, and provided that no Event of Default exists, and that no
event has occurred that, with the passage of time, the giving of notice, or
both, would constitute an Event of Default, Lender shall agree to Borrower’s
request for a renewal of the Revolving Loan Commitment and extension of the
Revolving Loan Maturity Date, subject to execution by Borrower of any documents
or instruments reasonably requested by Lender to evidence such extension, and
subject to Borrowers’ payment to Lender, immediately upon demand from Lender and
as a condition to the renewal and extension, of a renewal fee equal to two
percent (2%) of the then outstanding Revolving Loan Commitment.”
 
5.         Representations and Warranties.   The Borrowers hereby confirm and
affirm that all representations and warranties made by the Borrowers under the
Credit Agreement and all other Loan Documents (specifically including
under  Section  7  of  the  Credit  Agreement) are  true,  correct  and complete
as of the date of the Credit Agreement, and hereby confirm and affirm that all
such representations and warranties remain true, correct and complete as of the
date of this Amendment, and by this reference, the Borrowers do hereby re-make
each and every one of such representations and warranties herein as of the date
of this Amendment, as if each and every one of such representations and
warranties was set forth and re-made in its entirety in this Amendment by each
of the Borrowers, as same may be qualified by revised disclosure schedules
attached to this Amendment, if any (if no revised disclosures are attached to
this Amendment, then no such revised disclosure schedules shall be deemed to
exist or to qualify any of the representations and warranties hereby re-made).
 
6.          Affirmation. The Borrowers hereby affirm all of their Obligations to
the Lender under all of the Loan Documents and agree and affirm as follows: (i)
that as of the date hereof, the Borrowers have performed, satisfied and complied
in all material respects with all the covenants, agreements and conditions under
each of the Loan Documents to be performed, satisfied or complied with by the
Borrowers; (ii) that the Borrowers shall continue to perform each and every
covenant, agreement and condition set forth in each of the Loan Documents and
this Amendment, and continue to be bound by each and all of the terms and
provisions thereof and hereof; (iii) that as of the date hereof, no default or
Event of Default has occurred or is continuing under the Credit Agreement or any
other Loan Documents, and no event has occurred that, with the passage of time,
the giving of notice, or both, would constitute a default or an Event of Default
under the Credit Agreement or any other Loan Documents; and (iv) that as of the
date hereof, no event, fact, or other set of circumstances has occurred which
could reasonably be expected to have a Material Adverse Effect.
 
7.          Ratification.   The Borrowers hereby acknowledge, represent, warrant
and confirm to Lender that: (i) each of the Loan Documents executed by the
Borrowers are valid and binding obligations of the Borrowers, enforceable
against the Borrowers in accordance with their respective terms; (ii) all
Obligations of the Borrowers under the Credit Agreement, all other Loan
Documents and this Amendment, shall be and continue to be and remain secured by
and under the Loan Documents, including the Security Agreement and the UCC-1;
(iii) there are no defenses, setoffs, counterclaims, cross-actions or equities
in favor of the Borrowers, to or against the enforcement of any of the Loan
Documents; and (iv) no oral representations, statements, or inducements have
been made by Lender, or any agent or representative of Lender, with respect to
the Credit Agreement, this Amendment or any other Loan Documents.
 
The registrant agrees to furnish supplementally a copy of any omitted schedule
to the Commission upon request.

 
 

--------------------------------------------------------------------------------

 
8.          Additional Confirmations.   The Borrowers hereby represent, warrant
and covenant as follows: (i) that the Lender’s Liens and security interests in
all of the “Collateral” (as such term is defined in the Credit Agreement and the
Security Agreement) are and remain valid, perfected, first-priority security
interests in such Collateral, subject only to Permitted Liens, and the Borrowers
have not granted any other Liens or security interests of any nature or kind in
favor of any other Person affecting any of such Collateral.
 
9.          Lender’s
 Conduct.     As  of  the  date  of  this  Amendment,  the  Borrowers  hereby
acknowledge and admit that: (i) the Lender has acted in good faith and has
fulfilled and fully performed all of its obligations under or in connection with
the Credit Agreement or any other Loan Documents; and (ii) that there are no
other promises, obligations, understandings or agreements with respect to the
Credit Agreement or the Loan Documents, except as expressly set forth herein, or
in the Credit Agreement and other Loan Documents.
 
10.        Redefined Terms.  The term “Loan Documents,” as defined in the Credit
Agreement and as used in this Amendment, shall be deemed to refer to and include
this Amendment and all other documents or instruments executed in connection
with this Amendment. The term “SEC Documents,” as defined in  the Credit
Agreement, shall be deemed to  refer to  and include all filings made by  the
Borrowers with the SEC between the Effective Date and the date of this
Amendment.
 
11.       Representations and Warranties of the Borrowers.   The Borrowers
hereby make the following representations and warranties to the Lender:
 
(a)        Authority and  Approval of
 Agreement; Binding Effect.    The  execution and delivery by the Borrowers of
this Amendment, and all other documents executed and delivered in connection
herewith, and the performance by Borrowers of all of their Obligations
hereunder, have been duly and validly authorized and approved by the Borrowers
and their respective board of directors pursuant to all applicable Laws and no
other corporate action or Consent on the part of the Borrowers, their board of
directors, stockholders or any other Person is necessary or required by the
Borrowers to execute this Amendment and the documents executed and delivered in
connection herewith, to
consummate  the  transactions  contemplated  herein,  or  perform  all  of  the  Borrowers’  Obligations
hereunder.  This Amendment and each of the documents executed and delivered in
connection herewith have been duly and validly executed by the Borrowers (and
the officer executing this Amendment and all such other documents for each
Borrower is duly authorized to act and execute same on behalf of each Borrower)
and constitute the valid and legally binding agreements of the Borrowers,
enforceable against the Borrowers in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
12.        Indemnification.  Each Borrower hereby indemnifies and holds the
Lender Indemnitees,
and  each  of  them,  harmless  from  and  against  any  and  all  liabilities,
obligations, losses,  damages, penalties, actions, judgments, suits, claims,
costs, expenses and distributions of any kind or nature, payable by any of the
Lender Indemnitees to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable law (collectively,
the “Claims”), through all negotiations, mediations, arbitrations, trial and
appellate levels, as a result of, or arising out of, or relating to any matters
relating to this Amendment.
 
The registrant agrees to furnish supplementally a copy of any omitted schedule
to the Commission upon request.
 
 

--------------------------------------------------------------------------------

 


13.        Release.  As a material inducement for Lender to enter into this
Amendment, each of the Borrowers does hereby release, waive, discharge, covenant
not to sue, acquit, satisfy and forever discharges each of the Lender
Indemnitees and their respective successors and assigns, from any and all Claims
whatsoever in law or in equity which the Borrowers ever had, now have, or which
any successor or assign of the Borrowers hereafter can, shall or may have
against any of the Lender Indemnitees, for, upon or by reason of any matter,
cause or thing whatsoever related to the Credit Agreement, this Amendment or any
other Loan Documents, through the date hereof.  The Borrowers further expressly
agree that the foregoing release and waiver agreement is intended to be as broad
and inclusive as permitted by the laws governing the Credit Agreement. In
addition to, and without limiting the generality of foregoing, the Borrowers
further covenant with and warrant unto the Lender and each of the other Lender
Indemnitees, that as of the date hereof, there exists no claims, counterclaims,
defenses, objections,
offsets  or  other  Claims  against  Lender  or  any  other  Lender  Indemnitees,
or  the  obligation of  the Borrowers to comply with the terms and provisions of
the Credit Agreement, this Amendment and all other Loan Documents.
 
14.       Effect on Agreement and Loan Documents.   Except as expressly amended
by this Amendment, all of the terms and provisions of the Credit Agreement and
the Loan Documents shall remain and continue in full force and effect after the
execution of this Amendment, are hereby ratified and confirmed, and incorporated
herein by this reference.
 
15.        Waiver.  This Amendment shall not be deemed or construed in any
manner as a waiver
by  the  Lender  of  any  Claims,  defaults,  Events  of  Default,  breaches  or  misrepresentations
by  the Borrowers under the Credit Agreement, any other Loan Documents, or any
of Lender’s rights or remedies in connection therewith.
 
16.        Execution.  This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
17.        Fees and Expenses.
 
 
(a)           Document Review and Legal Fees; Due Diligence.  The Borrowers
hereby agree to pay to the Lender or its counsel a legal fee equal to One
Thousand Seven Hundred Fifty and No/100 Dollars ($1,750.00) for the preparation,
negotiation and execution of this Amendment and all other documents in
connection herewith.  Borrowers agree and acknowledge that Lender may pay this
fee to its counsel directly, and in that event, Lender shall and is hereby
authorized to deduct such fee from the Receipts collected into the Lock Box
Account in accordance with Section 2.1(e)(1) of the Credit Agreement.
 
[Signatures on the following page]


The registrant agrees to furnish supplementally a copy of any omitted schedule
to the Commission upon request.
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above
written.                                                                        


 
BORROWERS:
 
HANGOVER JOE’S HOLDING CORP., 
a Colorado corporation
 
   
HANGOVER JOE’S, INC., 
a Colorado corporation
By: /s/ Michael Jaynes   By: /s/ Michael Jaynes   Name: Michael Jaynes   Name:
Michael Jaynes   Title: President   Title: President  

 
 
LENDER:
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
   
 
By: TCA Global Credit Fund GP, Ltd.         Its: General Partner         By: /s/
Robert Press            Robert Press, Director        

 


The registrant agrees to furnish supplementally a copy of any omitted schedule
to the Commission upon request.

 
 

--------------------------------------------------------------------------------

 


REVISED DISCLOSURE SCHEDULES
 
 
 
The registrant agrees to furnish supplementally a copy of any omitted schedule
to the Commission upon request.




 